DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 02/02/2022 is acknowledged. 
As claims 1-14 are allowable, the restriction requirement between Groups I-IV, as set forth in the Office action mailed on 01/03/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/03/2022 is partially withdrawn.  Claim 16, directed to a three-dimensional modeling method, and claim 15, directed to a three-dimensional modeled article, are no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
However, claim 17, directed to a three-dimensional modeling apparatus, is withdrawn from consideration because it does not require all the limitations of an allowable claim. Further, the traversal on the grounds that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims is not found persuasive because the non-elected claims have a different classification from the elected claims thereby requiring an expanded search, which constitutes a serious burden on the Examiner. The requirement is still deemed proper and is therefore made FINAL.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on 06/07/2022.

The application has been amended as follows: 
Cancel claim 17.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present independent claim requires: a filament for three-dimensional modeling, comprising a first resin; a second resin; a fiber; and a compatibilizing agent, wherein a fiber coated with the second resin is dispersed in a matrix formed of the first resin, the compatibilizing agent is interposed between the first resin and the second resin, a thickness of a coating layer formed of the second resin is 0.1 µm or more and 5 µm or less, and a content rate of the second resin with respect to a total weight of the first resin, the second resin, and the compatibilizing agent is 30% by weight or more and 50% by weight or less, or 5% by weight or more and 15% by weight or less. 

The present claims are allowable over the “closest” prior art, including Kopping et al. (US 2020/0407882) (Kopping), Hirata et al. (US 2017/0260346) (Hirata), Teipel et al. (US 2021/0370583) (Teipel), and Sinha (US 2021/0206050).

Kopping teaches a filament comprising a core material comprising a fibrous filler and a thermoplastic polymer (TP1). The core material is coated with a layer of shell material comprising a thermoplastic polymer (TP2). The surface of the fibrous filler is treated with a silane compound in order to improve the compatibility between the thermoplastic polymer (TP1) and the thermoplastic polymer (TP2). See, e.g., abstract and paragraphs [0033] and [0040]. However, Kopping does not teach the fiber is coated with the thermoplastic polymer (TP1) at a thickness of 0.1-5 microns, the silane compound is interposed between the thermoplastic polymer (TP1) and the thermoplastic polymer (TP2), or the content rate of the thermoplastic (TP1) with respect to a total weight of the thermoplastic polymer (TP1), thermoplastic polymer (TP2), and the compatibilizer is 30% by weight or more and 50% by eight or less, or 5% weight or more and 15% by weight or less. 
	
Hirata teaches a fiber reinforced thermoplastic resin molding material includes a resin impregnated reinforcing fiber filament and a thermoplastic resin surrounding the resin impregnated reinforcing fiber filament acting as a sheath. See, e.g., abstract, paragraphs [0129] and [0179], and FIG. 4. Hirata teaches the thermoplastic resin of the sheath penetrates into the resin impregnated reinforcing fiber filament. Paragraph [0130]. However, Hirata does not teach the presence of a compatibilizer or the impregnated resin of the fiber filament coating the fiber filament at a thickness of 0.1-5 microns. 

Teipel teaches a multiple layer filament comprising a continuous core including a continuous fiber, a first layer, and a second layer. The multiple layer filament further includes a primer layer between the first layer and the second layer that acts as a compatibilizer between the layers. See, e.g., abstract, paragraph [0040], and claim 35. However, Teipel does not teach the thickness of the first layer coated on the core comprising the continuous fiber or the content rate of the first layer with respect to the total weight of the first layer, the primer layer, and the second layer.

	Sinha teaches a coated filament for use in additive manufacturing including a base polymer layer and a coating polymer layer. The base polymer layer is formed by a polymer filament. The coating polymer layer has a thickness within a range of about 1 micron to about 1,000 microns. See, e.g., abstract and paragraphs [0020] and [0029]. However, Sinha does not teach the presence of first resin, a matrix formed of the first resin, or a compatibilizing agent. While Sinha teaches a filament, in the same field of endeavor of additive manufacturing, possessing a filament coated with a resin at a thickness of about 1 micron to about 1,000 micron, one of ordinary skill in the art before the effective filing date of the invention would not be motivated to modify any of Kopping, Hirata, or Teipel to arrive at the claimed invention for the following reason:
	Sinha teaches the coating polymer layer is susceptible to dielectric heating in response to electromagnetic radiation, thereby promoting fusion between adjacent beads of coated filament that are deposited during the additive manufacturing. The physical characteristics of the coating polymer layer, including the thickness of the coating polymer layer, are indicative of promoting fusion, bonding, and intermixing. See, e.g., abstract and paragraphs [0023] and [0029]. Therefore, the coating of Sinha is on the exterior of the filament and the specific thickness is related to promoting fusion, bonding, and intermixing of adjacent coated filaments. Given the claimed coated fiber having the claimed thickness is dispersed in a matrix formed of a first resin, one of ordinary skill in the art before the effective filing date of the invention would not look to Sinha to teach the claimed thickness as the coated filament of Sinha is not dispersed in a matrix formed of a first resin. 
 
	Therefore, it is clear none of Kopping, Hirata, Teipel, or Sinha, alone or in combination, disclose or suggest the present invention. In light of the above, the present claims are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789